Case 3:18-cv-01179-BJD-JRK Document 13 Filed 02/08/19 Page 1 of 1 PagelD 41

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
BRIDGET O’ROURKE,
Plaintiff,
Vv. Case No.: 3:18-cv-1179-J-39JRK

CONTINENTAL FINANCE COMPANY,
LLC,

Defendant.
/

ORDER OF DISMISSAL

This matter is before the Court on the Joint Stipulation of Dismissal with Prejudice
(Doc. No. 12; Stipulation) filed on February 7, 2019. In the Stipulation, the parties indicate
their agreement to dismissal of this case with prejudice. See Stipulation at 1.

Accordingly, it is hereby

ORDERED:

1. This case is DISMISSED with prejudice.

2. Each party shall bear its own costs and fees.

3. The Clerk of the Court is directed to terminate all pending motions and close

the file.

4h
DONE and ORDERED in Jacksonville, rege Seg “een 2019.

BRIAN J. DAVIS”
United States District Judge

 

Copies to:

Counsel of Record

ap
